Case 1:20-dm-00012-AJT Document 3 Filed 11/16/20 Page 1lof3P

  

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
UNDER SEAL
IN RE: APPLICATION OF THE UNITED

STATES OF AMERICA FOR ORDER Case No. 1:20-DM-00012 (AJT)
PURSUANT TO 18 U.S.C. § 2703(d) y

CONSENT MOTION TO EXTEND TIME TO RESPOND TO WARNER MEDIA’S .
OBJECTIONS TO AND APPEAL FROM MAGISTRATE JUDGE’S DENIAL OF MOTION
TO QUASH OR MODIFY ORDER ISSUED PURSUANT TO 18 U.S.C. § 2703(d)

On November 9, 2020, Warner Media LLC ("Warner Media") filed a pleading objecting
to and appealing from Magistrate Judge Theresa Carroll Buchanan's denial of its motion to quash
or modify an order issued pursuant to 18 U.S.C. § 2703(d) (“Warner Media’s Appeal”). Further,
Warner Media noticed for December 2, 2020, a hearing on its objection and appeal. Based on
the filing date, the government’s response to Warner Media's appeal likely is due by November
23, 2020.

With the consent of Warner Media, the government moves this Court to extend to
November 30, 2020, its deadline to respond to Warner Media’s Appeal, and to continue the
hearing date until December 16, 2020. The government requests this extension because it needs
additional time for relevant equity holders within the Department of Justice to review its
response.

As noted above, the government has conferred with counsel for Warner Media and they

do not object to the requested extension or the new proposed hearing date. Warner Media

provided its consent on the condition that the government does not object to Warner Media's
Case 1:20-dm-00012-AJT Document 3 Filed 11/16/20 Page 2 of 3 PagelD# 67

motion to extend the stay in this case until the proposed motion hearing date of December 16,

2020. The government does not object to that motion.

For the foregoing reasons, the government requests that the Court extend the deadline to

respond to Warner Media’s Appeal by seven days, to November 30, 2020, and continue the

hearing date in this matter until December 16, 2020.

John C. Demers
Assistant Attorney General

National Security Division
United States Department of Justice

 

David Lim

Trial Attorney

Special Assistant United States Attorney
Virginia Bar No. 99999

Attorney for the United States

950 Pennsylvania Ave., NW
Washington, DC 20530
(202) 598-3449
David.Lim2@usdoj.gov

Respectfully submitted,

G. Zachary Terwilliger
United States Attorney

    

Gordon D. Kromberg
Assistant United States Attorney
Virginia Bar No. 33676
Attorney for the United States
2100 Jamieson Avenue
Alexandria, VA 22314

(703) 299-3700

(703) 837.8242 (fax)
gordon.kromberg@usdoj.gov
Case 1:20-dm-00012-AJT Document 3 Filed 11/16/20 Page 3 of 3 PagelD# 68

Certificate of Service
I hereby certify that on November 13, 2020, I transmitted the foregoing MOTION TO
EXTEND TIME TO RESPOND TO WARNER MEDIA’S OBJECTIONS TO AND
APPEAL FROM MAGISTRATE JUDGE’S DENIAL OF MOTION TO QUASH OR
MODIFY ORDER ISSUED PURSUANT TO 18 U.S.C. § 2703(d) by email to below listed

counsel of record:

Brittany Amadi at Brittany.amadi@wilmerhale.com
Aaron Zebley at aaron.zebley@wilmerhale.com
Whitney Russell at whitney. we} ilmerhale.com

ordon D. Kromberg
Assistant United States Attorney
Virginia Bar No. 33676
Assistant United States Attorney
Attorney for the United States
2100 Jamieson Avenue
Alexandria, VA 22314
(703) 299-3700
(703) 837.8242 (fax)
gordon.kromberg@usdoj.gov
